Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 1 of 21 PageID #: 1
     I ORIGINAL                                  BRODIE.J.
   UNITED STATES DISTRICT COURT                     REYES, MJ.                           fll Zu
   EASTERN      DISTRICT OF NEW YORK
                                                                                 - 0 CISTrti:r,r50RTE.aWY,
                                        ^                                             CCT2 5Z:;:: ^
    PAUL WHITE,
                                                                   COMPLAINT.p^OOKLYN OFFICE
                                                                  (Pro Se Prisoner)
                       Plaintiff(s},

                V.                                             ^^(*siqned
                                                               ^^(^signed By
                                                                          oy Clerk's^
    THOMAS J. SPOTA, PERSONALLY, AND                               Office upon filing)
    THOMAS J. SPOTA, AS CLAIMING AUTHORITY,
                                                                   Jury Demand
                                                                  XX Yes
                       Defendant(s).                               □ No




                                             NOTICE
        The public can access electronic court files. For privacy and security reasons,
        papers filed with the court should therefore not contain: an individual's social
        security number, taxpayer identification number, or birth date; the name of a
        person known to be a minor; or a financial account number. A filing may
        include only, the last four digits of a social security number or taxpayer-
        identification number; the year of an individual's birth; a minor's initials; and the
        last four digits of a financial account number. See Fed. R. Civ. P. 5.2.




        LEGAL BASIS FOR COMPLAINT


        This is a civil action seeking relief and/or damages to defend and protect the
        rights guaranteed by the Constitution and laws of the United States. Indicate
        below the federal basis for your claims.

               W- 42 U.S.C. § 1983 (state, county, or municipal defendants)
               □ Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)
                 (federal defendants)
               □ Other (please specify)
Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 2 of 21 PageID #: 2


   II.    PLAINTIFF(S)INFORMATION

          Name:                Paul White
          Prisoner ID #:       15R0335

          Place of detention: Greene Correctional' Facility
          Address:             P-O- Box 975
                               Goxsackie, NY 12051


          Indicate your confinement status when the alleged wrongdoing occurred:
                 □ Pretrial detainee
                 □ Civilly committed detainee
                 S Convicted and sentenced state prisoner
                 □ Convicted and sentenced federal prisoner
                 □ Immigration detainee

          Provide any other names by which you are or have been known and any other
          identification numbers associated with prior periods of incarceration:

           None

          If there are additional plaintiffs, each person must provide all of the information
          requested in this section and must sign the complaint; additional sheets of paper
          may be used and attached to this complaint.

   III.   DEFENDANT(S) INFORMATION

          Defendant No. 1:     Soota. Thomas J.. Personally                        ^
                              Name (Last, First)

                                Former Suffolk County District Attorney
                              Job Title

                                Peachtree Lnae
                              Work Address

                                Mt. Sinai                  NY                   11766
                              City                         State                Zip Code

          Defendant No. 2:      Spota, Thomas J., as Claiming Authority
                              Name (Last, First)

                                Formier: Suflo'lk County District Attorney
                              Job Title
Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 3 of 21 PageID #: 3


               • How each defendant was involved in the conduct you are complaining
                   about

         If you were physically injured by the alleged misconduct, describe the nature of
         your injuries and the medical evaluation and treatment you were provided. You
         need not cite to case law or statutes or provide legal argument in the Statement
         of Facts. Use additional sheets of paper if necessary.
         In a continuous course of misconduct under the color of law,

         Defendant, caused Restitution Orders (EXHIBIT A) to be issued

         against Plaintiff in the amount of $2,975,000 on 01/29/2014,
         in Suffolk County, NY and another Judgment against Plaintiff
                                   (EXHIBIT B)                                            7
         in the amount of $2,400,000 on 10/28/2016, as well as seized

         Plaintiff's funds in the amount of $210,000 and was erroneously

          paid $17,000 to allegedly reimburse criminal case, Suffolk
          County Indictment No. 2710-2012, when Defendant had full

          knowledge that the Complainants had been fully paid

          their investment by receiving valid deeded ownership in the
          real estate in question, located in Lawndale, North Carolina.

          Therefore, Plaintiff's civil rights, protected by the Eighth

          Amendment of the U.S. Constitution has been violated, speciically

          the Excessive Fines Clause. In addition. Defendant acted in

          his personal capacity, after, he was forced to resign as District
          Attorney due to being charged with a plethora of Federal crimes
          by the U.S. Department of Justice, and is currently awaiting tria

   V.   STATEMENT OF CLAIM(S)

        State briefly and concisely the constitutional and/or statutory basis for each claim
        you seek to assert and identify the defendant(s) against whom each claim is
Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 4 of 21 PageID #: 4




                               Peachtree Lane
                              Work Address

                               Mt. Sinai                   NY                   11766
                              City                        State                 Zip Code

         Defendant No. 3:
                              Name (Last, First)


                              Job Title



                              Work Address



                              City                        State                Zip Code

         Defendant No. 4:
                              Name (Last, First)


                              Job Title



                              Work Address



                              City                        State                Zip Code

         If there are additional defendants, the information requested in this section must
         be provided for each person; additional sheets of paper may be used and
         attached to this complaint.

   IV.   STATEMENT OF FACTS

         State briefly and concisely the facts supporting your claims. Describe the
         events in the order they happened. Your statement of facts should include the
         following:

                   The date(s) on which the events occurred
                   Where these events took place (identify the facility and, if relevant, the
                   specific location in the facility)
Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 5 of 21 PageID #: 5


          asserted. Commonly asserted claims include; excessive force; failure to protect;
          deliberate indifference to medical needs; unconstitutional conditions of
          confinement; denial of due process in a disciplinary or other proceeding; denial of
          equal protection; retaliation for the exercise of a First Amendment right; and
          interference with free exercise of religion. Legal argument and case citations are
          not required. Use additional sheets of paper if necessary.

                                         FIRST CLAIM

            Excessive Fines in the amount of ;:$5,375,000 (e.g», $2,975,000 +
            $2,400,000 = $5,375,000).



                                       SECOND CLAIM

             Unjust Enrichment in the amount of                     $227,000 (e.g., $210,000 +

            $17,000 = $227,000), resulting from seized assets from Plaintiff
            (e.g., $210,000) and moneys paid by Plaintiff to Defendant
            (e.g., $17,000).
                                         THIRD CLAIM




  VI.     RELIEF REQUESTED

          State briefly what relief you are seeking in this case.
             Judgment of Satisfaction for $2,975,000, representing the

             erroneous Restitution Orders (EXHIBIT A) and $2,400,000,
             representing Judgment (EXHIBIT B) issued against Plaintiff (FN 1)
          I declare under penalty of perjury that the foregoing is true and correct.


          Dated: October 16, 2019
                                             Plaintiffs signature
                                             (All plaintiffs must sign the complaint)


  (revised 10/2/16)
                                                5

             FN 1 Plus repayment of $227,000, representing the money seized
                      by Defendant and erroneously paid to Defendant by Plaintiff
1




    Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 6 of 21 PageID #: 6




          i ■'




                 . f.




                        Emi$lT A - JBDSHENT AGAINST PETlTiONER
 Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 7 of 21 PageID #: 7
Spota V White,53 Mlsc.3d 1210(A)(2016)
48 N.YS Sd^                   Slip 6pr51572(U)
                                                                   Attorney for Defendant John Cline Reservoir, LLC
                                                                   144 South Country Road
               Unreported Disposition
                                                                   P.O. Box 489
  53 Misc.ad 1210(A),48 N.Y.S.sd 268(Table), 2016
 WL 6427362(N.Y.Sup.), 2016 N.Y. Slip Op.51572(1!)                 Bellport, New York 11713
                                                                   PAUL WHITE
        This opinion is uncorrected and will not be                Pro Se Defendant
         published in the printed OfHcial Reports.
                                                                                   OPINION OF THE COURT

        *1 Thomas J. Spota, District Attorney of
                                                                   Elizabeth H. Emerson, J.
      Suffolk Count>', Claiming Authority-Plaintiff,
                               V.                                  Upon the following papers numbered 7-779 read on this
         Paul White, Criminal Defendant,-and-                      motionfor summaryjudgment'.
     DONNA WHITE,JOHN CLINE RESERVOIR,
                                                                   Notice ofMotion and supporting papers 7-79; Notice ofCross
      LLC.,PAUL WHITE,INC., PROFESSIONAL
                                                                   Motion and supporting papers 20-23; 24-62; Answering
     REAL ESTATE ADVISORS,PROFESSIONAL
                                                                   Affidavits and supporting papers 63-93; Replying Affidavits
       INVESTMENT ADVISORS and 1031 SAFE
                                                                   and supporting papers 94-118; it is,
         QUALIFIED INTERMEDIARY CORP.,
           Non-Criminal Defendant Nominees.                        ORDERED that the branch of the motion by the claiming
                                                                   authority-plaintiff which is for defaultjudgments against John
             Supreme Court,Suffolk County                          Cline Reservoir, LLC,and *2 Paul White Inc. is denied; and
                            29681-12                               it is further
               Decided on October 28,2016
                                                                   ORDERED that the branch of the motion by the claiming
                                                                   authority-plaintiff which is for summary judgment against the
              CITE TITLE AS: Spota v White
                                                                   criminal defendant, Paul White, in the amount of$2.4 million
                                                                   is granted; and it is further
                        ABSTRACT


Forfeitures and Penalties
                                                                   ORDERED that the branch of the motion by the claiming
Forfeiture of Proceeds or Instrumentality of Crime                 authority-plaintiff which is for leave to renew its ex-parte
                                                                   order of attachment is denied; and it is further
In post-conviction forfeiture proceeding, defendants could
not relitigate facts underlying criminal conviction, nor rely on
                                                                   ORDERED that the cross motion by the criminal defendant,
court's failure to confirm ex-parte order of attachment.
                                                                   Paul White, for an order dismissing this action and vacating
                                                                   the orders of restitution in the criminal action against him is
                                                                   denied; and it is further
Spota V White, 2016 NY Slip Op 5I572(U). Forfeitures
and Penalties—Forfeiture of Proceeds or Instrumentality of         ORDERED that the cross motion by non-criminal defendant
Crime—In post-conviction forfeiture proceeding, defendants         John Cline Reservoir, LLC, for summary judgment in its
could not relitigate facts underlying criminal conviction, nor     favor and for an order releasing to it or to its counsel the
rely on court's failure to confirm ex-parte order ofattachment.    restrained funds currently being held in TD Bank pursuant to
(Sup Ct, Suffolk County, Oct. 28,2016, Emerson, J.)                the ex-parte order of attachment dated September 25, 2012,
                                                                   is denied; and it is further

             APPEARANCES OF COUNSEL                                ORDERED that, on the court's own motion, the claiming
THOMAS J. SPOTA                                                    authority-plaintiff is granted summary judgment against non-
District Attorney of Suffolk County                                criminal defendant John Cline Reservoir, LLC,in the amount
North County Complex, Building 77                                  of$2.4 million; and it is further
Veterans Memorial Highway
Hauppauge, New York 11787                                          ORDERED that the restrained funds currently being held
J. LEE SNEAD,ESQ.                                                  in TD Bank pursuant to the ex-parte order of attachment



                                                    ciaiiT:                 Gnu
 Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 8 of 21 PageID #: 8
Spota V White,53 Misc.3d 1210(A)(2016)
48 N.Y.S.Sd 268, 2016 N.Y. Slip Op. 51572(U)

dated September 25, 2012, are directed to be released to the     to the ex-parte order of attachment to it or to its counsel.
claiming authority-plaintiff.                                    Paul White also opposes the claiming authority's motion and
                                                                 cross moves for dismissal of the action and vacatur of the
Thomas J. Spota,the District Attorney ofSuffolk County (the
                                                                 restitution orders in the criminal action against him. Paul
claiming authority) commenced this civil forfeiture action
                                                                 White Inc. has not responded to the claiming authority's
pursuant to CPLR article 13-A against Paul White, a criminal
defendant, and various non-criminal defendants to recover        motion.^
$2.4 million as the proceeds, substituted proceeds, and
                                                                 Default Judgment against Paul White Inc.
instrumentalities of a crime or to recover a money judgment
in that amount. On September 25, 2012, this court granted        Paul White Inc. was served pursuant to CPLR 308 (4) on
the claiming authority's ex-parte application for an order of    November 23, 2012. Service of process on a corporation
attachment and authorized the levy of bank accounts in the       may not be made in accordance with the substitute methods
names ofthe defendants Paul White; his wife. Donna White;        of service authorized for the personal service of process on
Paul White Inc.; Professional Real Estate Advisors; 1031 Safe    individuals (Perez v Garcia, 8 Misc 3d I002[A] at *2 [and
Qualified Intermediary Corp.; John Cline Reservoir, LLC;         cases cited therein]). Service under CPLR 308 (4), or "nail
and Professional Investment Advisors,as well as real property    and mail," is applicable to actions against natural persons
located in Huntington, New York. The accounts in the name        only and is inapplicable to actions against corporations, which
of Donna White and the real property were subsequently           must be served pursuant to CPLR 311 (a)(I)(Id.). The service
released by the claiming authority. Paul White was indicted      envisioned under CPLR 311 (a)(I)is in-hand delivery to one
on eight counts ofgrand larceny in the second degree pursuant    ofthe specified corporate officers (Id. at *3). Thus, the "nail
to Penal Law § 155.40(I)and one count ofscheme to defraud        and mail" method cannot be used to effect valid service of
in the first degree pursuant to Penal Law § 190.65(1)(b), both   process on a corporation (Id.).
of which are felonies.
                                                                 Service of a single summons on a corporate officer who
The claiming authority moved to confimi the ex-parte order of    is also being sued individually by personal delivery of
attachment, and Paul White cross moved to vacate, discharge,     the process to the individual has been held to confer
or modify the same; to dismiss this action in the interest of    concomitant jurisdiction over both the corporate defendant
Justice; and to recover attorney's fees and expenses. By an      and the individual (Perez v Garcia, supra at *3 [and cases
order ofthis court dated March 20,2013,the motion and cross      cited therein]). Paul White is an officer of Paul White Inc.
motion were referred to a hearing. The hearing was held on       However, he was also served pursuant to CPLR 308 (4)
June 21, 2013; March 18, 2014; and *3 April 8, 2014. By          and not by personal delivery. Since personal service was
a decision and order after hearing dated May I, 2014, the        not effected on Paul White, the claiming authority did not
motion to confirm the order of attachment was denied; the        acquire concomitant jurisdiction over Paul White Inc. (Id.).
cross motion was granted only insofar as it sought to vacate     Accordingly, the branch of the motion which is for a default
the order ofattachment, and this action was stayed during the    judgment against Paul White Inc. is denied.
pendency of the criminal action against Paul White. White
was subsequently convicted after a jury trial of seven counts    Default Judgment against John Cline Reservoir, LLC
of grand larceny in the second degree, a class C felony, and
one count of scheme to defraud in the first degree, a class E    John Cline Reservoir,LLC,was also served pursuant to CPLR
felony. On January 29, 2015, he was sentenced to 21 to 63        308 (4) on November 23, 2012. Service of process on a
years in prison and ordered to pay restitution in the amount     limited liability company is governed by CPLR 31 l-a, which
                                                                 requires personal delivery to a member, manager, or agent
of$2,975 million.'
                                                                 of the LLC or to any other person designated by the LLC to
The claiming authority now moves for summary judgment            receive process {see. Supple v Brockbilt Homes LLC, 2007
against Paul White; for default judgments against John Cline     NY Slip Op 34340[U]). Like corporations, LLCs may not be
Reservoir, LLC,and Paul White Inc.; and for leave to renew       served in accordance with the substitute methods of service

its motion to confirm the ex-parte order of attachment.          found in CPLR 308(2)and (4). Those methods are available
John Cline Reservoir, LLC, opposes the claiming authority's      against individual defendants only (Id., citing Perez v Garcia,
motion and seeks summary judgment in its favor and an order      supra). By failing to utilize the proper method of service.
releasing the funds presently being held in TD Bank pursuant


 V.TS i LAv'v      nit)     ;rnsOi i Re:                   oriQinai U.S. GoyeaKne:
        Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 9 of 21 PageID #: 9
        Spota V White, 53 Misc.Sd 1210(A)(2016)
       48 N.YS Sd 2687^16 N!Y Slip
       the claiming authority did not acquire jurisdiction over the
                                                                          CPLR 3211(c)empowers the court to treat a motion to dismiss
       defendant John Cline Reservoir, LLC.
                                                                          as a motion for summary judgment after adequate notice
       The court may, however, exercise Jurisdiction over a               to the parties when the proof submitted to the court is as
       defendant when, despite not being properly served, the             complete as it usually is on a motion for summary judgment
       defendant appears in the action voluntarily (Sheinkman v           pursuant to CPLR 3212{see, Siegel,supra, CPLR C3211:44).
        Khalif, 5 Misc 3d I012[A] at *3). A defendant appears in          Notice is not required when,as here,the parties have laid bare
        an action by serving a notice of appearance, by serving an        their proof and clearly charted a summary judgment course
       answer,or by making a motion that has the effect ofextending       {see. Matter of Weiss v North Shore Towers Apartments Inc.,
       the time to answer (Id. at *3-4, citing CPLR 320[a]).              300 AD2d 596; see also, Kavoukian v Kaletta, 294 AD2d
        An appearance by the defendant is equivalent to personal          646, 647).Accordingly, the court will consider the branch
       service of the summons upon him unless an objection to the         of White's cross motion which is to dismiss this action as
       jurisdiction of the court is raised by a motion pursuant to        a motion for summary judgment dismissing the complaint
       CPLR 3211(a)(8) or in the answer (Id. at *4, citing CPLR           insofar as it is asserted against White without further notice
       320[b]). Moreover, a defendant whose participation in an           to the parties.
       action reaches a certain level of activity will be held to
       have informally appeared even though the defendant has not
                                                                          The claiming authority has the burden of proving, by a
       interposed any of the three responses found in CPLR 320(a)
                                                                          preponderance of the evidence, that the money sought is the
       (Id. at *4 [and cases cited therein]). Whether the defendant
                                                                          proceeds of a crime (CPLR 1311 [3]; Hynes v Dallas, 83
       has infonnally appeared and submitted to the jurisdiction of       AD3d 896). In a post-conviction forfeiture proceeding such
                                                                          as the one presented here, the claiming authority meets its
       the court is largely a matter ofdegree and necessarily depends
                                                                          burden by showing that the property sought to be forfeited
       upon the facts(Id.). Court most often find that a defendant has
       made an informal appearance when the defendant has taken
                                                                          either directly relates to a felony conviction or is grounded
                                                                          upon criminal activity arising from a common scheme or plan
       steps to defend the action on the merits (Id.).
                                                                          of which the felony conviction is a part (Vergari v Lockhart,
       Although the defendant John Cline Reservoir, LLC, failed           144 Misc 2d 860, 864). Once the claiming authority has met
       to answer the complaint, it opposed the claiming authority's       its burden, it is incumbent on the defendant to come forward
       motion to *4 confirm the ex-parte order of attachment and          with proofto the contrary (Id.).
       appeared at and participated in the hearing thereon. It also
                                                                          The record reflects that Paul White was convicted of grand
       opposes the instant motion by the claiming authority and
                                                                          larceny arising out of a scheme to defraud investors in a
       seeks affirmative relief in its opposition papers. The court
                                                                          real-estate development in North Carolina known as the John
       finds that, under these circumstances, John Cline Reservoir,
                                                                          Cline Reservoir. While acting as a financial advisor, White
       LLC, has made an informal appearance in this action and
                                                                          took approximately $2,975 million from seven victims by
       that it is not in default {see, Carlin v Carlin, 52 AD3d 559,
                                                                          falsely representing to them that he was going to invest their
       560-561). Accordingly, the branch of the motion which is
                                                                          money in an income-producing,low-risk investment. Instead,
       for a default judgment against John Cline Reservoir, LLC, is
                                                                          he used their money to purchase a 400-acre parcel of vacant
       denied.
                                                                          land in North Carolina that he planned to develop. The land
       Summary Judgment against Paul White and White's Cross              was purchased by John Cline Reservoir,LLC,which is wholly
       Motion to Dismiss                                                   *5 owned and controlled by White. After purchasing the
                                                                          land and paying real-estate brokerage commissions to Paul
       A motion to dismiss must be made before answering {see,           White, Inc., and Professional Real Estate Advisors, which
       CPLR 3211 [e]; Siegel, Practice Commentaries, McKinney's          were controlled by Paul and Donna White, approximately
       Cons Laws of NY, Book 78, CPLR 3211:8). A motion for              $900,000 was deposited into accounts at TD Bank in the name
       summary judgment,on the other hand, does not lie until after      of John Cline Reservoir, LLC. Approximately $500,000 of
       service of the responsive pleading (Id.). Summary judgment        the $900,000 was paid back to the investors for an option to
       is, therefore, a post-answer device (Id.). Since White has
                                                                         repurchase their interests in the property.^ The court finds
       answered the complaint,the branch of his cross motion which
                                                                         that, under these circumstances, the claiming authority has
^10^   is to dismiss the action is, in effect, a motion for summary      established, prima facie, its entitlement to summaryjudgment
       judgment.



        VVHSTi. AW       2019     ;;n!Son Reutew, ^4o        r-- 10 oficiioal IJ.S, Govoi
Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 10 of 21 PageID #: 10
Spota V White,53 Misc.Sd 1210(A)(2016)
48N.Y.s;3dTMr26l6N.Y
in the amount of$2.4 million against the criminal defendant,       held a three-day hearing on the claiming authority's motion
Paul White.                                                        at which White appeared and presented evidence. The court
                                                                   finds that White had a full and fair opportunity to be heard in
White's main argument in opposition to the claiming                opposition to the claiming authority's case, thereby satisfying
authority's motion and in support of dismissal is that, in         due process.
calculating the amount of restitution, the court in the criminal
case considered only the amount taken by him and failed            White also challenges the constitutionality of Penal Law
to consider the value of the benefits received by his victims      § 60.27, which authorizes courts to order restitution to
and his payments to them. White may not collaterally attack        crime victims. As previously discussed. White may not
his criminal conviction in this action. A criminal conviction,     collaterally attack his criminal conviction, including the
whether by plea or after a trial, is conclusive proof of           orders of restitution, in this action. His remedy, if any, is to
its underlying facts and collaterally estops a party from          appeal his conviction.
relitigating the facts on which the conviction is based in a
subsequent civil action (Morgenthau v Western Express Intl.,       White's contentions to the contrary notwithstanding, the
Inc., 2014 NY Slip Op 319I5[U], citing Grayes v DiStasio,          record reflects that White was served in this action within 60

166 AD2d 261,262-26.3). Paul White was convicted ofseven           days after the ex-parte order of attachment was granted, in
counts of grand larceny in the second degree and one count         accordance with CPLR 1319. White's reliance on CPLR 1345

of scheme to defraud in the first degree after a jury trial. His   and 1346 is misplaced. Those sections of the CPLR apply
conviction conclusively establishes the facts underlying this      to notices of pendency, not orders of attachment. Likewise,
action, which is based on the same transactions as his criminal    White's reliance on CPLR 1311 (1)(b) and 1310 (6), which
convictions. White is, therefore, estopped from relitigating       apply to pre-conviction forfeiture crimes, is misplaced. Pre-
those facts in this or any other proceeding (see, Kuriansky        conviction forfeiture crimes are controlled-substance and
V Professional Care, Inc., 158 AD2d 897, 900). Specifically,       marihuana felonies (see, Girese, Practice Commentaries,
White is estopped from relitigating the amount of restitution      McKinney's Cons Laws ofNY,Book 78,CPLR 1310 at 533).
that he was directed to pay the victims of his crimes.             White was convicted of grand larceny in the second degree
                                                                   (Penal Law § 155.40 [1]) and scheme to defraud in the first
White's remaining arguments are equally unavailing. White          degree(Penal Law § 190.65 [1][b]), both of which are post-
contends that the criminal court was bound by this court's         conviction forfeiture crimes {see, CPLR 1310 [5]). Finally,
decision and order dated May 1, 2014, denying the                  the claiming authority's failure to comply with CPLR 1312
claiming authority's motion to confirm the ex-parte order          (2) when it applied for the ex-parte order of attachment is
of attachment, thereby precluding the criminal court from          academic at this point and does not warrant dismissal of the
ordering restitution. A provisional remedy,such as an order of     action.
attachment, is designed for the narrow purpose ofmaintaining
the status quo and is not an adjudication on the merits            In view of the foregoing, the court finds that White has
      Marcus v Grunberg, Sup Ct, NY County, May 11,                failed to raise a triable issue of fact in opposition to the
2015, Kalish, J. [2015 WL 2232334] at *16 [and cases               claiming authority's prima facie case, nor has he demonstrated
cited therein]). The grant or denial of a provisional remedy,      any grounds for dismissal of the action. In reaching its
therefore, will not be given res judicata effect (Id.).            determination, the court has not considered the arguments
                                                                   raised by White for the first time in his reply papers. The
White challenges the constitutionality of CPLR 1317 (order         function of a reply affidavit is to address arguments made
of attachment without notice) on the ground that it permits        in opposition to the position taken by the movant, not to
the seizure of a defendant's property without due process.         permit the movant to introduce new arguments in support
Contrary to White's contentions, the procedures provided           of the motion (CPLR 2214 [c]; Lumbermens Mut. Cas. Co.
in CPLR article 13-A have been found to satisfy the                V Morse Shoe Co., 218, AD2d 624, 625). In any event,
minimum procedural due process requirements(Morgenthau             those arguments, which collaterally attack White's criminal
V Citisource, Inc.,68 NY2d 211,221). That the claiming *6          conviction, may not be raised in this action. Accordingly,
authority obtained a stay on appeal, pursuant to CPLR 5519,        the branch of the claiming authority's motion which is for
of this court's decision and order dated May 1,2014, denying       summary judgment against the criminal defendant, Paul
its motion to confirm the ex-parte order of attachment does        White, in the amount of$2.4 million is granted, and White's
not mean that White was deprived of due process. The court         cross motion for an order dismissing this action and vacating



 Wi^STLAW                      isofi ReLiiers. No        '0 oriqinal U.S. Govern!
Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 11 of 21 PageID #: 11
Spota V White,53 Mlsc,3d 1210(A)(2016)
48 N Yayd 268720              Siip"Op. 51572(0)
the orders of restitution in the criminal action against him is      attachment, is designed for the narrow purpose of maintaining
denied.                                                              the status quo and is not an adjudication on the merits {see,
                                                                     Marcus v Grunberg,supra at *16[and cases cited therein]). It,
John Cline Reservoir, LLC's Cross Motion
                                                                     therefore, is not given resjudicata effect(Id.), nor is it the law
John Cline Reservoir, LLC, seeks summary judgment in its             of the case (Icy Splash Food & Beverage, Inc. v Henckel, 14
favor and an order releasing to it or to its counsel the funds       AD3d 595, 596). Accordingly, John Cline Reservoir, LLC's
presently being held in TD Bank pursuant to the ex-parte             reliance on this court's decision and order dated May 1,2014,
order of attachment. This request for affirmative relief is not      is misplaced.
accompanied by a notice of *7 cross motion, as required
                                                                     John Cline Reservoir, LLC, like Paul White, ignores the
by CPLR 2215. As a general rule, a party seeking relief
                                                                     fact that White's conviction conclusively establishes the
in connection with another party's motion is required to do
                                                                     facts underlying this action, which is based on the same
so by way of a cross motion {see, CPLR 2215), at least to
                                                                     transactions as White's criminal convictions. John Cline
have a right that the request be determined on the merits
                                                                     Reservoir, LLC, is wholly owned and controlled by White,
(see. Fried v Jacob Holding. Inc., 110 AD3d 56. 64-65).
                                                                     who used the $2,975 million taken from his victims to
Otherwise, a party who seeks relief by way of a notice of
                                                                     purchase land and open bank accounts in the name of John
cross motion would be in a position less favorable than a
                                                                     Cline Reservoir, LLC. The court finds that, under these
party who merely makes the request without a notice of
                                                                     circumstances, John Cline Reservoir, LLC, knew or should
cross motion (Id. at 65). The party who makes a fonnal
                                                                     have known *8 that the $2,975 million was obtained through
cross motion would be required to comply with the notice             the commission of a crime {see, CPLR 311 [3][b][ii-v]).
and service requirements and the deadlines imposed by the            Accordingly, the branch ofJohn Cline Reservoir, LLC's cross
statute, while a party seeking relief by merely requesting
                                                                     motion which is for summary judgment is denied.
it would enjoy greater flexibility (Id.). Nevertheless, courts
retain discretion to entertain requests for affirmative reliefthat   In view of the foregoing, the court also finds that summary
do not meet the requirements ofCPLR 2215 (Id.). Factors for          judgment is warranted against John Cline Reservoir, LLC. A
the court to consider include the interrelatedness of the relief     motion for summary judgment, irrespective of by whom it
requested by the nonmoving party and the relief requested in         is made, empowers the court to search the record and award
the main motion, the prominence in the opposition papers of          judgment where appropriate {see, CPLR 3212[b]; Grimaldi v
the affirmative request for relief, the movant's opportunity to      Pagan, 135 AD2d 496). Accordingly, the claiming authority
address that request,and the interest ofjudicial economy (Id.).      is awarded summary judgment against John Cline Reservoir,
                                                                     LLC, in the amount of$2.4 million.
John Cline Reservoir, LLC's requests for affirmative relief
are clearly articulated in its opposition papers, and the            Release ofthe Restrained Funds
claiming authority addresses them in its reply papers. When,
as here, the plaintiff is aware of the nature of the request         Both Paul White and John Cline Reservoir, LLC,seek release
for affinnative relief and has submitted opposition to it, the       of the restrained funds being held in TD Bank in order to
plaintiff is not unduly prejudiced by the lack of a formal           pay their legal fees and certain business expenses, including
notice of cross motion (Id. at 64 [and cases cited therein]).        real-estate taxes on the property in North Carolina.^ CPLR
Moreover,the reliefrequested by John Cline Reservoir, LLC,           1312 (4) permits a party against whom a provisional
is related to the relief requested by the claiming authority         remedy has been granted to move for relief on the ground
(Id. at 65). Therefore, in the interest ofjudicial economy,the       that it is necessary to permit the moving party to obtain
court will consider John Cline Reservoir, LLC's cross motion         funds for the payment of reasonable living expenses; other
for summary judgment and for an order releasing the funds            costs or expenses related to the maintenance, operation, or
currently being held in TD Bank to it or to its counsel.             preservation of property that is the subject of the provisional
                                                                     remedy; or reasonable and bona fide attorney's fees. In
In support ofsummaryjudgment,John Cline Reservoir, LLC,              support thereof, the moving party is required to submit
relies heavily on this court's decision and order dated May          an affidavit establishing the unavailability of other assets
1. 2014, denying the claiming authority's motion to confirm          that are not the subject of the provisional remedy for the
the ex-parte order ofattachment. As previously discussed, the        payment of such expenses or fees (CPLR 1312 [4]). This
determination of a motion for a provisional remedy, such as          requirement has been characterized as "complete financial



                                 :>oi ■          No      ill *0 ofiaina! U.S. Goveromi
Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 12 of 21 PageID #: 12
Spota V White,53 Misc.Sd 1210(A)(2016)
48 N.Y.S.3d 268, 2016 N.Y. Slip Op. 51572(U)

disclosure"(District Attorney,NY County v Efargan, 12 Misc          in the second degree and one count of scheme to defraud in
3d 1186[A]). Neither White nor John Cline Reservoir, LLC,           the first degree. He deposited the proceeds of his crimes in
has submitted such an affidavit {see, Morgenthau v DiNapoli,        accounts at TD Bank in the name of John Cline Reservoir,
84 AD3d 692). The conclusory assertion of counsel for John          LLC. The money in those accounts is, therefore, directly
Cline Reservoir, LLC,that the LLC's only cash assets are the        related to the criminal activity of which his conviction forms a
restrained accounts at TD Bank is insufficient. Moreover, the       part. Accordingly, the court declines to release the restrained
property in North Carolina is not the subject of the ex-parte       funds to either White or John Cline Reservoir, LLC, and
order of attachment.                                                directs that they be released to the claiming authority.

John Cline Reservoir, LLC, contends that it cannot be               Leave to Renew
determined on the record presently before the court whether
all of the funds in the TD Bank accounts are the proceeds or        The claiming authority seeks renewal ofits motion to confirm
substituted proceeds ofa crime because the claiming authority       the ex-parte order of attachment, which was denied by this
did not obtain convictions with regard to the funds that White      court's decision and order dated May 1, 2014. Attachment
received from Preston Trieber and Patrick Mitchell, two of          is a provisional remedy designed for the narrow purpose
the investors in the John Cline Reservoir. Preston Trieber did      of maintaining the status quo during the pendency of an
not pursue criminal charges against White. Patrick Mitchell         action {see, Marcus v Grunberg,supra at * 16[and cases cited
was included in the indictment, but died before the criminal        therein]; Siegel, NY Prac § 306 at 510 [5th ed 2011]). The
trial commenced and was, therefore, unable to testify against       pendency of an action is an indispensable prerequisite to the
White.                                                              granting ofsuch relief{see, Tribune Printing Co. v 263 Ninth
                                                                    Ave. Realty, 88 AD2d 877, 879 affd 57 NY2d 1038), which
In a post-conviction forfeiture proceeding, the forfeiture          is only available before judgment is entered (Doolim Corp.
property can be considerably broader than the property that         V R Doll, LLC, US Dist Ct, SDNY, May 29, 2009, Jones, J.
was *9 involved in the crime of conviction {see, Girese,            [2009 WL 1514913] at *8 [applying New York law]). The
supra, CPLR 1310 at 537). A post-conviction forfeiture              claiming authority may not obtain attachment as part of the
action can be structured to recover the property' that was          final judgment (Id.). Accordingly, the branch of the motion
linked to the crime for which the defendant was convicted,          which is for leave to renew the claiming authority's motion to
as well as property that was linked to all of the criminal          confirm the ex-parte order of attachment is denied.
activity arising from a common scheme or plan (Id.). Thus,
a defendant who is convicted of theft from one victim may           Conclusion

be subject to forfeiture of property that was taken from
                                                                    In sum, the claiming authority's motion is determined as
other victims of the scheme (Id., citing Morgenthau v Khalil,
                                                                    follows; *10 (I) the branch thereof which is for default
73 AD3d 509, 511; Dillon v Farrell, 230 AD2d 818, 819;
                                                                    judgments against John Cline Reservoir,LLC,and Paul White
Vergari v Lockhart, 144 Misc 2d at 864-865). The court
                                                                    Inc. is denied,(2) the branch thereof which is for summary
must make an independent determination as to whether the
                                                                    judgment against the defendant Paul White in the amount
seized property is subject to forfeiture (Vergari v Lockhart,
                                                                    of $2.4 million is granted, and (3) the branch thereof which
supra at 864). Resolution ofthe underlying criminal charge in
                                                                    is for leave to renew its motion to confirm the ex-parte
favor of the defendant is not dispositive. Even a judgment of
                                                                    order of attachment is denied. Paul White's cross motion for
acquittal or a decision to abandon the criminal charges is not
                                                                    an order dismissing this action and vacating the orders of
determinative in a forfeiture proceeding (Id.). Money may be
                                                                    restitution in the criminal action against him is denied. John
forfeited if it is directly related to criminal activity of which
                                                                    Cline Reservoir, LLCs cross motion for summary judgment
the criminal conviction forms a part, i.e., if the money is the
                                                                    and for an order releasing the restrained funds in TD Bank to
fruit of a common scheme or plan of criminal activity and
                                                                    it or to its counsel is denied. On the court's own motion, the
the underlying felony conviction was a component of that
                                                                    claiming authority is granted summaryjudgment against John
common scheme or plan (Id. at 865).
                                                                    Cline Reservoir, LLC,in the amount of$2.4 million, and the
The court finds that the claiming authority has established,        restrained funds in TD Bank are directed to be released to the

by a preponderance ofthe evidence, that Paul White engaged          claiming authority.
in a scheme to defraud investors in the John Cline Reservoir
                                                                    DATED:October 28, 2016
for which he was convicted of seven counts ofgrand larceny



 WESTIAW (g? 2019 Thomson Reuters. No claim to onqtnai U.S. Government Works,
Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 13 of 21 PageID #: 13
Spota V White,53 Misc.Sd 1210(A)(2016)
48 N.YSlid^^87^

J. S.C.
                                                                     Copr.(C)2019, Secretary of State, State of New York
                         FOOTNOTES




Footnotes
1         Although White was ordered to pay restitution in the amount of $2,975 million, the claiming authority has taken into
          account $500,000 that he paid back to his victims and seeks civil forfeiture In the amount of only $2.4 million.
2         This court's decision and order after hearing dated May 1,2014, which denied the claiming authority's motion to confirm
          the order of attachment, was automatically stayed pursuant to CPLR 5519 (a)(1) by the claiming authority's appeal
          therefrom.
3         The claiming authority settled with non-crlmlnal defendant Donna White and discontinued the action against non-criminal
          defendants Professional Real Estate Advisors and Professional Investment Advisors. It appears to have abandoned the
          action against non-criminal defendant 1031 Safe Qualified Intermediary Corp., which did not answer the complaint.
4         Nor did the claiming authority acquire concomitant jurisdiction over John Cline Reservoir, LLC. Although John Cllne
          Reservlor, LLC, is wholly owned by Paul White, as previously noted. White was served pursuant to CPLR 308(4) and
          not by personal delivery.
5         The funds currently on deposit in those accounts, a little less than $200,000, are the subject of the ex-parte order of
          attachment.
6         Although White's request for release of the restrained funds Is not included in his notice of cross motion, the court will
          consider It In conjunction with John Cllne Reservoir's request for the same relief.


End of Document                                                  (.y 2019 Thomson Reuters, No claim to oriqina! U.S. Government Works.




    WEST I AW                  "ison             No clain- -o or^oinal U S. Go\
     r-     '     C            C          O
             CaseCounty
          Suffolk 1:19-cv-06082-MKB-RER    Document 1 OFiled 10/25/19
                        Court OF SUFFOLK COUNTY
                                                                    O
                                                                      Page 14 ofO21 PageID #:O14
      ST14TE OF NEW YORK


^PEOPLE OF THE STATE OF NEW YORK
                                                                                          RESTITUTION
                                        VS.
   ^                                                                                  JUDGMENT ORDER
   Paul E White                                                                            §420.10
    100 Hartman Hill Rd
     Buntington, NY 11743

                                                                     (DOB:04/05/1958)
                                                                     PROB.PIN: 2305609
                                                                     DKT/CC# 02710-2012


     irec+ed7uby® Ae court m accordance
                               defendantwith
                                         having been convicted
                                             CPL§420.10        andthesentenced
                                                        to pay to               before Probation
                                                                       Suffolk County  this Court,Department,
                                                                                                   and having been
                                                                                                              P.O.
                    , ap ank Avenue, New York 11980 restitution in the sum set forth below and it appearing that the
   above remains unpaid, it is hereby

   c -pf 11^ County Clerk s office;District
   Suffolk                           serve aAttomey
                                             copy ofof
                                                    thisSuffolk
                                                          order onCounty  shall: file a certified
                                                                    the victim/judgment           copy
                                                                                           creditor    of this
                                                                                                    named      Orderandinitthe
                                                                                                           herein,          is
  further


         ORDERED,that the Ctounty Clerk of Suffolk County, pursuant to CPL §420, shaU enter this ORDER in
  the same manner as a.judgment in a civil action in accordance with CPLR §5016(a), and immediately upon
  entry thereof the Suffolk County Clerk shall docket the entered ORDER as a money judgment, pursuant to
  CPLR §5018, against the defendant.

                                                    AMOUNp9I^STJ^TION:$ 500,000.00
                                                             (.
                                              James Hudson

 VICTIM/JUDGnfENT CREDITOR INFORMj^TiiN;
 Name:Ella and Albert Abney
 Case#: CCF-027IO-2012
 Address: Suffolk County Probation
                 Att. Restitution
                 P.O. Box 188
                 Yaphank,, NY 11980

 I hereby certify that this is a true copy ofthe record on file in this Coiut.


            Date                                                   Court Clerk
 Copies:                                                                                             .•

 D Court                     0 Probation        D D.A             D County Clerk               D Defendant


          'destitution Judgment Order                                                                     Pag^ I of}
        .iiuitolk Cwunty Court Om^UFFOLK CO^TY                           U                                  o                 o
           CaseOF
        ■STATE  1:19-cv-06082-MKB-RER
                  NEW YORK            Document 1 Filed 10/25/19 Page 15 of 21 PageID #: 15


        PEOPLE OF THE STATE OF NEW VORK
                                    VS.                                                    RESTITUTION
                                                                                         JUDGMENT ORDER
     V^IE White                                                                              CPE §420.10
        100 Hartman HiJl Rd
        Huntington, NY 11743

                                                                        (DOB: 04/05/1958)
                                                                        PROB. PIN: 2305609
                                                                        DKT/CC# 02710-2012

              pH Ht/            named defendant having been convicted and sentenced before this Court, and having been
     ROOXV fsx
           188, YYaphank r '"""'If
                         Avenue. New YorkCPL§420.I0   to payintothethesum
                                         11980 restitution             Suffolk County
                                                                          set forth    Probation
                                                                                    below        DepartmentthatP.O.
                                                                                          and it appearing      the
     above remains unpaid, It js hereby

    Q                           ^ District
                County Clerk s office; serve aAttorney
                                               copy of of
                                                       thisSuffolk County
                                                            order on       shall: file a certified
                                                                     the victim/judgment    creditorcopy of this
                                                                                                      named      Orderandinitthe
                                                                                                             herein,          is

               ORDERED, that the County Clerk of Suffolk County, pursuant to GPL §420, shall enter this ORDER in
   the s^ime manner as a jud^ent in a civil action in accordance with CPLR §5016(a), and ii^ediately upon
   entry thereof the Suffolk County Clerk shall docket the entered ORDER as a money judgment, pursuant to
   CPLR §5018, against the defendant.                                         ^   "

                                                      AMOUNT^FRESTIVtltfVN-^ 500,000.00
                                               James Hudson

  VICTIM/JUDGMENT CREDITOR INFORMATIO
  Name: TeodocSa Santos
  Case#: CCF-02710-2012
  Address: Suffolk County Probation
                Att. Restitution
               P.O. Box 188
               Yaphank,, NY 11980

Ihereby certify that this is a true copy of the record on file in this Court.


          Date                                                      Court Clerk
Copies:

D Court                   D Probation            □ D.A           D County Clerk                 □ Defendant



Suffolk Resiinihon Judgment Order                                                                          PageIof1
c. .       .          c               u               u              o               o                o              o
      ^ Suffolk
           CaseCounty Court OF SUFFOLK COUNTY
                1:19-cv-06082-MKB-RER   Document 1 Filed 10/25/19 Page 16 of 21 PageID #: 16
        STATE OF NEW YORK


^PEOPLE OF THE STATE OF NEW YORK                                                         RESTITUTION
                                                                                    JUDGMENT ORDER
    ^aulE White                                                                          CPL §420.10
       100 Hartman Hill Rd
        Huntington, NY 11743

                                                                     (DOB:04/05/1958)
                                                                     PRGB.PIN: 2305609
                                                                     DKT/CC# 02710-2012

             The above named defendant having been convicted and sentenced before this Court, and having been
     directed by the court in accordance with CPL§420.10 to pay to the Suffolk County Probation Department, P.O.
               ^      Yaphank Avenue, New York 11980 restitution in the sum set forth below and it appearing that the
     above remains unpaid, it is hereby

                   ORDERED,that the District Attomey of Suffolk County shall: file a certified copy of this Order in the
     Suffolk County Clerk's office; serve a copy ofthis order on the victim/judgment creditor named herein, and it is
    further


           ORDERED,that the County Clerk ofSuffolk County, pursuant to CPL §420, shall enter this ORDER in
    the same manner as a judgment in a civil action in accordance with CPLR §5016(a), and irnmediately upon
    entry thereof the Suffolk County Clerk shall docket the entered ORDER as a money judgment, pursuant to
    CPLR §5018, against the defendant.

                                                      AMOXmp&F^STITUTION-.$ 297,000.00


                                              James Hudson


   VICTIM/JUDGMENT CREDITOR INFORMATION:
   Name:Sandra K. Schmidt
   Case#: CCF-02710-2012
  Address: Suffolk County Probation
                   Att Restitution
                P.O. Box 188
                Yaphank,,NY 11980

  1 hereby certify that this is a true copy of the record on file in this Court.


           Date                                                    Court Clerk
 Copies:                                                                                        . ■

 D Court                    D Probation          D D.A          D County Clerk              D Defendant


 S'-^if^.Resliiuiion Judgment Order                                                                    Poge I ofI
                      r>                    Q         ^
       Suffolk                                                            o            O
          CaseCounty Court OFSUFFOLK COUNTY
               1:19-cv-06082-MKB-RER   Document 1 Filed 10/25/19 Page 17 of 21 PageID #: 17
       STATE OF NEW YORK


      PEOPLE OF THE STATE OF NEW YORK
                                                                                   RESTITUTION
                                      VS.
                                                                                 JUDGMENT ORDER
                                                                                     CPL §420.10
    VauIE White
     100 Hartman HUl Rd
      Huntingtoii, NY 11743

                                                                    (DOB:04/05/1958)
                                                                    PROB.PIN: 2305609
                                                                    DKT/CC# 02710-2012


    directed7^^               defendantwith
             by the court m accordance  having been convicted
                                            CPL§420.10 to pay toandthesentenced  before Probation
                                                                        Suffolk County  this Court,Department,
                                                                                                    and having been
                                                                                                               P.O.
    BOX 188, Yaphank Avenue, New York 11980 restitution in the sum set forth below and it appearing that the
    above remains unpaid, it is hereby

               ORDERED,that the District Attorney of Suffolk County shall: file a certified copy of this Order in the
   Suffolk County Clerk s office; serve a copy ofthis order on the victim/judgment creditor named herein, and it is
   further                                                                              .                 •

         ORDERED,that the County Clerk of Suffolk County,pursuant to CPL §420, shall enter this ORDER in
  the same manner as a judgment in a civil action in accordance with CPLR §5016(a), and immediately upon
  entry thereof the Suffolk County Clerk shall docket the entered ORDER as a money judgment, pursuant to
  CPLR §5018, against the defendant.

                                                      AMOUNT O.            VTAON $ 820,000.00

                            15
            Date                                James Hudson


  VICTIMyjnaDGMENT^REDlTORmFQRA^
 Name:Dean Dei Pret^and Paul Sattler O
 Case#: CCF-02710-2W2-.._____^--'"'^^^
 Addi'ess: Suffolk County Probation
               Att. Restitution
               P.O. Box 188
               Yaphank,, NY 11980

I hereby certify that this is a true copy ofthe record on file in this Court.


          pate                                                    Court Clerk
Copies:

□ Court                     □ Probation           □ D.A        □ County Clerk               □ Defendant


                                                                                                    Page } of)
Sujf>>/k Restitution Judgment Order
              Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 18 of 21 PageID #: 18

    •      people OF TH£ STATE OF NEW YORK
                                     VS.                                                     restitution
^                                                                                       JUDGMENT ORDE
 ^_/auJ E White                                                                           CPL §420.10
          100 Hartman Hill Rd
           HuEitington, NY 11743

                                                                       (DOB: 04/05/1958)
                                                                       PROB.PIN: 2305609
                                                                       DKT/CC# 02710-2012

         directed by the                                                                          Court, and having been
         BOX 188. Yaphank Avenue, New C UqIo                   nv ^ ^                                    Department P O
         above remains unpaid,it is h;r^y                                             forth below and it ap^ring thlt the
        Suffolk County Cl^i^s^lffice^'iL^ef"o^Tf
        fulther
                                                                                                '=°Py                i"
                                                                         victim/judgment creditor named herein, and it is

        the samSS*^            juSnwuL^Sll^^^
        entry thereof the Suffolk Countv Clerk shall a
                                                                                        ^"^O. shall enter this ORDER
                                                                                  CPLR §5016(a), and immediately upon
                                                                                                                     in
        CPLR §5018, against the deCZt                                                    ^                     pursuant to

             \^i/>                                                          /
                                           James Hudson                   ^
   VICTIM/JUDGMENT CREDITOR INFORMATION
   Name:Little Shelter Animal Adoption Center,Inc
   C:ase#: CCF-0'2710-2012
   Address: Suffolk County Probation
                Att. Restitution
                P.O. Box 188
                Yaphank,, NY 11980

  I hereby certify that this is a tiue copy ofthe record on file in this Court.

           Date
 Copies:                                                         Court Clerk
□ court                    □ Probation       □ D.A            0 County Clerk                 O Defendant

Suffolk Restitution Judgment Order
                                                                                                        Page J ofI
     ^Su^olk (Qunty Court ot^UFFOLK cSluNTY                         ^                            ^               ^
        CaseOF
      STATE  1:19-cv-06082-MKB-RER
               NEW YORK            Document 1 Filed 10/25/19 Page 19 of 21 PageID #: 19


      PEOPLE OF THE STATE OF NEW YORK
                                                                                    RESTITUTION
      .                              VS.
                                                                                  JUDGMENT ORDER

   Sr^uJ E WJbdte                                                                         §420.10
     100 Hartman Hill Rd
      Huntington, NY 1.1743

                                                                    POB;04/05/1958)
                                                                    PROB. PIN: 2305609
                                                                    DKT/CO¥ 02710-2012

            The above named defendant having been convicted and sentenced before this Court, and having been
    directed by the court in accordance with CPL§420.10 to pay to the SuffoJk County Probation Department.,P.O.
                     Yaphank Avenue, New York 11980 restitution in the sum set forth below and it appearing that the
    above remains unpaid, it is hereby

          ORDERED,that the District Attorney of Suffolk County shall: file a certified copy of this Order in the
   Suffolk County Clerk's office; serve a copy ofthis,order on the victim/judgment creditor named herein, and it is
   further


           ORDERED, that the County Clerk of Suffolk County, pursuant to CPL §420, shall enter this ORDER in
   the same manner as a judgment in a civil action in accordance with CPLR §5016(a), and .iinip.®diately upon
   entry thereof the Suffolk County Clerk shall docket the entered ORDER as a money judgment, pursuit to
   CPLR §5018, against the defendant,

                                                   AMOUNX^CffRE^TTls/TIONiS 358,000,00

            Date
                         'l5                          7^
                                            James Hudfeon      ^     ^

  VICTIM/JUDGMENT CREDITOR INFORMATIOJ^
 Name: Afzal Sheikh
 Case#: CCF-02710-2012
 Address: Suffolk County Probation
               Att. Restitution
               P.O. Box 188
               Yaphank,,NY 11980

 I hereby certify that this is a true copy of the record on file in this Court.


       . Date                                                    Court Clerk                     .- ••
Copies:

□ Court                    □ Probation        □ D.A           □ County Clerk             □ Defendant

Suffolk Restitution Judgmtnt Order                                                                  Page IofI
      Surifolk
           Caseciinty Court OfQuFFOLKCcSjNTY
                 1:19-cv-06082-MKB-RER  Document 1 ^Filed 10/25/19
                                                                 ^                                ^21 PageID #:^20
                                                                                         Page 20 of
•     STATE OF NEW YORK



    _PEOPLE OF THE STATE OF NEW YORK                                                  RESTITUTION
                                         VS.                                        JHDGMENTORDER
                                                                                      GPL §420.10
     ^ulE White
      lOO Hartman HiD Rd
      Huntington, NY 11743

                                                                    (DOB: 04/05/1958)
                                                                    PROB.PIN: 2305609
                                                                    DKT/CC# 02710-2012

             The above named defendant having been cx)nvicted and sentenced before this Court, and having been
     directed by the court in accordance with CPL§420.10 to pay to the Suffolk County Probation D^artment, P.O.
     BOX. 188, Yaphank Avenue, New York 11980 restitution in the sum set forth below and it appearing that the
     above remains tmpaid,it is hereby

                 ORDERED,that the District Attorney of Suffolk County shall: file a certified copy of this Order in the
     Suffolk County Clerk's office; serve a copy of this order on the victim/judgment creditor named herein, and it is
    further


           ORDERED,that the County Clerk of Suffolk County, pursuant to CPL §420, shall enter this ORDER in
    the same manner as a judgment in a civil action in accordance with CPLR §5016(a), and immediately upon
    entry thereof the Suffolk County Clerk shall docket the entei-ed ORDER as a money judgment, pursuant to
    CPLR §5018, against the defendant.                       ^.
                     / /                             movm^^Fms'mvxi^
                                               James Hudson


    VICTIM/JUDGMENT CREDITOR INFORMATION/
    Name:Saverio Saverino
    Case#: CCF-02710-2012
    Address: Suffolk County Probation
                  Att. Restitution
                  P.O. Box 188
                  Yaphank,, NY 11980

    I hereby certify that this is a true copy ofthe record on file in this Court.

             Diti                                                  Court Clerk
    Copies:

    □ Court                    □ Probation       □ D.A           □ County Clerk             □ Defendant
                                                                                                       Page } ofI
    F-ffolk Restiiuiion Judgment Order
Case 1:19-cv-06082-MKB-RER Document 1 Filed 10/25/19 Page 21 of 21 PageID #: 21
                                                          FILED
                                                     iN CLERK'S OFFICE
                                                 U.S. DISTRICT COURT E.D.N.Yl

IreinfcF®'                                       ^ OCT 2 5 2019
P.O. Box 975                                                             4^
Coxsaokloi NY 12051                               BROOKLYN OFFICE
Clerk
U.S. District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201

Rei WHITE v. SPOTA
    Submitting Summons & Complaint and Various Other Documents
October 16, 2019

Dear Clerk,
   Enclosed please find originals of the following documents
("DOCUMENTS")!
1. CIVIL COVER SHEET

2. APPLICATION TO PROCEED WITHOUT FULL PREPAYMENT OF FEES;
   AFFIDAVIT AND PRISONER AUTHORIZATION

3. REQUEST TO PROCEED IN FORMA PAUPERIS WITH INMATE AUTHQRLZAflON
4. SUMMONS IN A PRO SE CIVIL ACTION

5. COMPLAINT WITH EXHIBITS

6. PROOF OF SERVICE

7. Copy of first page of SUMMONS and COMPLAINT with stamped return
addressed envelope


   I included two(2) separate requests (see #2 and #3 above) to
proceed In Foram Pauperis because I did not know which one the
Honorable Court accepts. I have also enclosed a copy of the first
page of SUMMONS and COMPLAINT for you to date and time stamp and
mail back to me in the postage pre*paid stamped return addressed
envelope. Since time is of the essence to preserve a Statutory Time
Limitation, your prompt attention would be greatly appreciated. If
there is any other information or documents required, please inform
me and I will promptly remit same. Thank you.
